In The

                                Court of Appeals
                    Ninth District of Texas at Beaumont
                           ____________________
                              NO. 09-13-00082-CR
                           ____________________


                        EX PARTE AMIR TAVAKKOLI

_______________________________________________________            ______________

                On Appeal from the County Court at Law No. 1
                        Montgomery County, Texas
                          Trial Cause No. 12-26808
________________________________________________________             _____________

                                     ORDER

      Counsel of record for Amir Tavakkoli filed a motion for leave to withdraw

as counsel. Although he signed the notice of appeal as counsel of record for the

appellant, counsel informs the Court that he has not been retained for the appeal.

      It is, therefore, ORDERED that the appeal is abated and the case is

remanded to the trial court for the purpose of determining whether counsel should

be allowed to withdraw as counsel on appeal. The trial court shall determine

whether appellant has retained new counsel for the appeal. If the trial court

determines that counsel of record should be allowed to withdraw, and that

                                         1
appellant has not retained new counsel for the appeal, the trial court shall

determine whether the appellant is indigent and shall determine whether counsel

should be appointed, in which case the trial court may appoint new counsel for the

appeal unless the trial court admonishes appellant as to the dangers of self-

representation on appeal and determines that appellant’s decision to relinquish the

benefits associated with counsel and to proceed pro se is knowingly and

intelligently made. All appellate timetables are suspended pending resolution of

this matter in the trial court. A supplemental clerk’s record containing any orders

and findings made by the trial court pursuant to this Order, together with a

reporter’s record of any hearings conducted by the trial court, shall be filed with

the Court of Appeals by May 6, 2013.

      ORDER ENTERED April 4, 2013.

                                                 PER CURIAM


Before Gaultney, Kreger, and Horton, JJ.




                                           2